— Motion granted, and questions certified as follows: 1. In a partition suit where several different attorneys appear for. several different defendants and file answers creating issues, can the trial court, in the exercise of its discretion under section 3253 of the Code of Civil Procedure, grant an extra allowance of five pef cent to the plaintiff and any further sum not exceeding five per cent to the attorneys for the defendants ? 2. The trial court, having exercised its discretion and having granted five per cent extra allowance to a plaintiff and five per cent to each of four different sets of defendants appearing hy separate attorneys, can such court, on motion, after the entry of judgment, at the instance of a defendant who has defaulted without showing excuse for his default, amend the judgment hy striking out all extra allowances so granted 1